DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Allowable Subject Matter
Claims 37-68 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 37-49 and 63, the prior art fails to teach or suggest, an accessory apparatus detachably attachable to an image-capturing apparatus and a control method for an accessory apparatus having the specific configurations disclosed in claims 37-49 and 63 wherein the accessory apparatus is detachably attachable to an image-capturing apparatus and comprises: at least one processor or circuit configured to perform 

Re claims 50-62 and 64, the prior art fails to teach or suggest, an image-capturing apparatus to which an accessory apparatus is detachably attachable and a control method for an image-capturing apparatus having the specific configurations disclosed in claims 50-62 and 64 wherein the image-capturing apparatus comprises: at least one processor or circuit configured to perform operations of: a camera 

Re claims 65 and 67, the prior art fails to teach or suggest, an accessory apparatus detachably attachable to an image-capturing apparatus and a control method for an accessory apparatus having the specific configurations disclosed in claims 65 and 67 wherein the accessory apparatus is detachably attachable to an image-capturing apparatus and comprises: at least one processor or circuit configured to perform operations of: an accessory communicator configured to provide, with the image-

Re claims 66 and 68, the prior art fails to teach or suggest, an image-capturing apparatus to which an accessory apparatus is detachably attachable and a control method for an image-capturing apparatus having the specific configurations disclosed in claims 66 and 68 wherein the image-capturing apparatus comprises: at least one processor or circuit configured to perform operations of: a camera communicator configured to provide, with the accessory apparatus, three channels that are a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the  (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699